Name: 87/43/EEC: Commission Decision of 19 December 1986 authorizing methods for grading pig carcases in Germany pursuant to Council Regulation (EEC) No 3220/84 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  animal product;  consumption
 Date Published: 1987-01-20

 Avis juridique important|31987D004387/43/EEC: Commission Decision of 19 December 1986 authorizing methods for grading pig carcases in Germany pursuant to Council Regulation (EEC) No 3220/84 (Only the German text is authentic) Official Journal L 017 , 20/01/1987 P. 0038 - 0039*****COMMISSION DECISION of 19 December 1986 authorizing methods for grading pig carcases in Germany pursuant to Council Regulation (EEC) No 3220/84 (Only the German text is authentic) (87/43/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); Whereas the Government of the Federal Republic of Germany has requested the Commission to authorize three methods for grading pig carcases and has submitted the details required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the three grading methods are fulfilled; Whereas it should be specified that no modification of apparatus or grading methods may be authorized except by means of a new Commission Decision adopted in the light of experience gained; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 1. Use of the apparatus termed 'Fat-O-Meater (FOM)' is authorized as a method for grading pig carcases. 2. The apparatus shall be equipped with a probe 6 millimetres in diameter, containing a photodiode of the Siemens SFH 950/960 type, and having an operating distance of between 5 and 105 millimetres. The results of the measurements shall be converted into terms of estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: y 1= 62,567 - 0,6612x1 - 0,8287x2 + 0,0174x3 + 0,2130x4, where: 1.2 // y 1 // = the estimated percentage of lean meat in the carcase, // x1 // = the thickness of backfat (including rind) in millimetres, measured 8 centimetres off the midline of the split carcase between the third and fourth lumbar vertebrae, // x2 // = the thickness of backfat (including rind) in millimetres, measured between 6 and 8 centimetres off the midline of the split carcase between the third and fourth last ribs, 1.2.3.4.5.6 // x3 // = the coefficient // [ // x1 + x2 2 // ] // 2 , 1.2 // x4 // = the thickness of muscle in millimetres, measured at the same time and in the same place as x2. This formula shall be valid for carcases weighing between 50 and 120 kilogram. Article 2 1. Use of the apparatus termed Schlachtkoerperklassifizierungsgeraet (SKG II) is authorized as a method for grading pig carcases. 2. The apparatus shall be equipped with electro-pneumatic calipers having a maximum pressure of 3 bars, an electro-mechanical angle-meter and a manually operated meter for measuring fat by means of a potentiometer. The results of the measurements shall be converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: y 1= 73,193 - 0,6683x1 + 0,29555x2 - 0,26037x3 - 18,02302x4 - 0,07303x5 where: 1.2 // y 1 // = the estimated percentage of lean meat in the carcase, // x1 // = the thickness of fat (including rind) in millimetres, covering the lumbar muscle (M. glutaeus medius), measured at its thinnest point, // x2 // = the width of the leg in millimetres, measured at its thickest point, // x3 // = the width of the half-carcase at the flank in millimetres, measured at its narrowest point, 1.2.3.4 // x4 // = the coefficient // x2 x3 // , 1.2 // x5 // = the angle of the leg in degrees, measured against the horizontal line. The formula shall be valid for carcases weighing between 50 and 120 kilogram. Article 3 1. Use of the method termed Zwei-Punkt-Messverfahren (ZP) is authorized as a method for grading pig carcases. 2. The method shall provide for the measurement of visible fat and muscle on the midline of the split carcase by the following means: S = the minimum thickness of fat (including rind) in millimetres, covering the lumbar muscle (M. glutaeus medius), F = the thickness of the lumbar muscle in millimetres, measured at the shortest connection between the front (cranial) end of the lumbar muscle and the upper (dorsal) edge of the vertebral canal. 3. The lean meat content of the carcase (y 1) shall be calculated according to the following formula: y 1= 47,978 + 26,0429 S F + 4,5154 ohm F - 2,5018 log S - 8,4212 ohm S. The formula shall be valid for carcases weighing between 50 and 120 kilogram. Article 4 Modifications of apparatus or of assessment methods shall not be authorized. Article 5 The authorization of the three grading methods may be revoked. Article 6 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 19 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 133, 21. 5. 1986, p. 39. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 285, 25. 10. 1985, p. 39.